Title: To George Washington from Captain William John Darby, 22 February 1780
From: Darby, William John
To: Washington, George


          
            Philadelphia Feby 22d 1780—at Mr Thos Franklin’scorner of Pine & 2d Streets.
          
          From the hopes Your Excellency gave me in your obliging favour of the 21st December I again venture to renew my application for a parole to go to New York—my private business is of that consequence to oblige me to be urgent in the request and more troublesome than my delicacy approves; but

humanity which Your Excellency possesses in the highest sense of the word must befriend me and operate in my favour. With great solicitude for the success of my wishes I remain with great respect Your Excellency’s most obedient humble servant
          
            Wm John DarbyCaptn 17th Infy
          
        